Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 10/07/22. Claims 1-5 and 10-11 are currently pending in the application, with claims 6-9 and 12-20 having being cancelled and claims 4-5 having being withdrawn.  Accordingly, claims 1-3, 5, and 10-11 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Given that applicant has amended the dependency of claims 2-3, 5, and 11, the objection of said claims is now moot.  Consequently, the objection to claims 2-3, 5, and 11 is hereby withdrawn.  

Applicant’s traversal of the Obviousness Double Patenting (ODP) rejections of claims 1, 5, and 10-11 over claims 1, 3, 6-8, 13, 15, 18-20, and 25 of co-pending application 17/701,051; over claims 1, 4, 8, 14, and 20-23 of co-pending application 17/421,308; over claims 1-2, 4, 8, 10, 12, 14, 17, and 21 of co-pending application 17/421,318; over claims 1, 4-5, and 24 of co-pending application 17/156,558; over claims 1 and 4-5 of co-pending application 17/156,560; and over claims 1, 4, 8, 10, 18-19, and 23-24 of co-pending application 16/738,819, is acknowledged, but since applicant did not put forth any arguments against these rejections other than hold in abeyance, the ODP rejections are maintained for reasons of record as stated in the previous Office Action and restated below for applicant's convenience.    

Applicant’s arguments with respect to the 103(a) rejection over Goldstein in view of Campochiaro have been fully considered. Applicant argues that Goldstein fails to teach that the diNACA is the (2R,2R’) compound.  Instead, applicant argues that Goldstein et al. teach the SR and RS configuration of the compound as depicted in the structures of formula XVII and formula XVIII.  Additionally, Applicant argues that the RR, and S,S-form of the instant invention is in direct conflict with the teaching of Goldstein and thus no motivation exists for the skilled person to utilize the compound of Goldstein. Finally, Applicant argues that the 2R,2R’ form of the diNACA compound is novel and is prepared with extremely high purity.  Such arguments are however not found persuasive as the examiner contends that Goldstein et al. did indeed envisaged the 2R,2R’ form of the diNACA compound.  Specifically, the examiner contends that while the structures of Formula XVII and Formula XVIII are probably erroneously drawn, Goldstein clearly envisioned said compounds to either be an R,R or S,S configuration based on the description of using L cystine which would inevitably lead to compounds with the form of R, R (see Goldstein et al., pg. 56).  Similar to applicant’s method of preparation, formula XVII and XVIII are prepared by mixing L- or D-cystine diamide dihydrochloride with liquid ammonia (see Goldstein, pg. 56, lines 19-27 and instant specification, pg. 5).  Nothing was done by Applicant or Goldstein et al. to change the stereochemistry.  Given that both Goldstein and Applicant’ synthesis since started with L-cystine, naturally they both have the R configuration and thus both will stay remain with the same R,R-configuration.  Moreover, Goldstein et al. state that the compounds of the invention can either be the L, D or racemic mixture (i.e. inclusive of R,S-configuration within the same compound).  Since there are only three possible choices, the examiner maintains that R,S and S, R configurations within the same compound was indeed envisaged as Goldstein’s description in the method of preparation is the same as Applicant’s preparation.  As for Applicant’s arguments of novelty in purity, the examiner maintains that given that the prior art utilizes the same compound as Applicant and given that a compound is inseparable from its properties, the same effects ascribed in the instant invention will inevitably be present in the Goldstein et al. as well.  Given that applicant has yet to demonstrate that the 99% purity purported by applicant led to a contrasting effect on the treatment of diseases associated with oxidative damage, the examiner maintains that no special novelty exists in the instant method of treatment and is obvious over Goldstein et al.  
While applicant alludes to enantiomeric forms that are potentially inactive, the examiner reminds applicant that enablement support is provided by the prior art Goldstein et al.  Nowhere in the specification did applicant demonstrate treatment of any disease, let alone diseases associated with oxidative damage.  If Applicant is now stating on the record that the compounds of Goldstein et al. are potentially inactive, the same would be applicable to Applicant’s compounds as they were both prepared with the same initial reactants along with liquid ammonia.  Additionally, nowhere did Applicant demonstrate via a side by side comparison that the compounds of Goldstein et al. do not treat oxidative stress associated diseases as Applicant’s own specification would possess a lack of enablement as Goldstein et al. provide such enablement support.  
	Finally, Campochiaro et al. were provided to demonstrate that retinitis pigmentosa (RP) causes a reduction in oxidized glutathione ratio and that RP patients have ocular oxidative stress and damage which leads to oxidative damage-induced cone cell death.  Since Goldstein et al. teaches the use of (2R,2R’)-3,3’-disulfanediyl bis(2-acetamidopropanamide) or (diNACA) to reduce oxidative radicals and given that Campochiaro et al. teach that RP is characterized by increased oxidative stress (i.e. increased oxygen radicals), one skilled in the art would have indeed found it obvious to administer the compounds of Goldstein et al. to treat retinitis pigmentosa or RP with a reasonable expectation of success. 

For the foregoing reasons, the rejections of record remain proper and are maintained.   In view of applicant’s amendment, the following modified ODP and 103 (a) Final rejections are being made.  

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 5, and 10-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6-8, 13, 15, 18-20, and 25 of co-pending Application No. 17/701,051 (hereinafter Wall US Patent Application No. ‘051).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the treatment of disorders alleviated by diNACA.  The claimed invention and co-pending application Wall ‘051 are rendered obvious over another as the claimed invention teaches a broad method of treating a disease associated with oxidative damage and which includes cancer and neurodegenerative diseases comprising administering diNACA whereas Wall ‘051 teaches a method of treating a disease associated with ferroptosis comprising administering diNACA. Given that cancer and neurodegenerative diseases are both subtypes of oxidative damage associated diseases and ferroptosis associated diseases, the examiner contends that such methods overlap in scope.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/701,051.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 5, and 10-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8, 14, and 20-23 of co-pending Application No. 17/421,308 (hereinafter Wall US Patent Application No. ‘308).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the treatment of disorders alleviated by diNACA.  The claimed invention and co-pending application Wall ‘308 are rendered obvious over another as the claimed invention teaches a broad method of treating a disease associated with oxidative damage and which includes skin pigmentation and skin rejuvenation comprising administering diNACA whereas Wall ‘308 teaches the use of diNACA for prevention and treatment of at least one of skin lightening or skin whitening. Since skin lightening and skin whitening are both subtypes of oxidative damage associated diseases, the examiner contends that such methods overlap in scope.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/421,308.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 5, and 10-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 8, 10, 12, 14, 17, and 21 of co-pending Application No. 17/421,318 (hereinafter Wall US Patent Application No. ‘318).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the treatment of disorders alleviated by diNACA.  The claimed invention and co-pending application Wall ‘318 are rendered obvious over another as the claimed invention teaches a broad method of treating a disease associated with oxidative damage and which includes chronic obstructive pulmonary disease (COPD) and lung contusion comprising administering diNACA whereas Wall ‘318 teaches the use of diNACA for treatment of COPD.  Since COPD is a subtype of oxidative damage associated disease, the examiner contends that such methods overlap in scope.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/421,318.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 5, and 10-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, and 24 of co-pending Application No. 17/156,558 (hereinafter Wall US Patent Application No. ‘558).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the treatment of disorders alleviated by diNACA.  The claimed invention and co-pending application Wall ‘558 are rendered obvious over another as the claimed invention teaches a broad method of treating a disease associated with oxidative damage and which includes cancer and neurodegenerative diseases comprising administering diNACA whereas Wall ‘558 teaches a method of treating a disease associated with oxidative stress comprising administering diNACA. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/156,558.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 5, and 10-11 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 4-5 of co-pending Application No. 17/156,560 (hereinafter Wall US Patent Application No. ‘560).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the treatment of disorders alleviated by diNACA.  The claimed invention and co-pending application Wall ‘560 are rendered obvious over another as the claimed invention teaches a broad method of treating a disease associated with oxidative damage and which includes cancer and neurodegenerative diseases comprising administering diNACA whereas Wall ‘560 teaches a method of treating a disease associated with oxidative stress include cancer and neurodegenerative disease comprising administering diNACA as a prodrug.  Given that prodrugs are metabolized internally and result in the production of the parent drug, i.e. diNACA, the examiner contends that administering the prodrug of diNACA is equivalent to administering the parental compound.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/156,560.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 5, and 10-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8, 10, 18-19, and 23-24 of co-pending Application No. 16/738,819 (hereinafter Wall US Patent Application No. ‘819).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the treatment of disorders alleviated by diNACA.  The claimed invention and co-pending application Wall ‘819 are rendered obvious over another as the claimed invention teaches a broad method of treating a disease associated with oxidative damage and which includes cancer and neurodegenerative diseases macular degeneration comprising administering diNACA whereas Wall ‘819 teaches a method of treating age-related macular degeneration or glaucoma comprising administering diNACA. Given that age-related macular degeneration is a subtype of oxidative damage associated disease, the examiner contends that such methods overlap in scope.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/738,819.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldstein et al. (WO 2006/116353 A2, previously cited) in view of Campochiaro et al. (Antioxid. Redox. Signal., 2015, 23, vol. 7, pgs. 643-648, previously cited).  

Goldstein et al. teach the use of NACA and NACA derivatives in compositions and treatment for various diseases and wherein NACA or derivatives thereof can be administered alone or in combination with suitable agents, to reduce, prevent, or counteract oxidative stress and free radical oxidant formation and overproduction in cells and tissues (see abstract and pg. 13).  Specifically, Goldstein teaches that the NACA compounds and derivatives thereof can be useful for cancer and pre-cancer therapy (see pgs. 14-15). Additionally, Goldstein et al. teach compounds of formula (I) wherein R1 is S-S-Z; R3 is NH-C=R4R5 wherein R4 is O and R5 CH3; X is C; R2 is =O; and Y is NH2 and Z is R7 which is same as R3; X same as X’; Y same as Y’ and R2 and R6 are same (see pgs. 16-17).  Additionally, Goldstein et al. teach that the compounds can be used for various conditions or diseases in which oxidative stress and or free radical formation cause damage including neurodegenerative diseases such as Parkinson disease or reduce inflammation or chronic obstructive pulmonary diseases (COPD) or cancer (see pgs. 19-20, 31, and 45). Goldstein further teach that the compounds can be administered in an amount equivalent to 25-500 mg per dose (see pg. 36).  Goldstein et al. also teach that the compounds of the invention can be useful in those with macular degeneration wherein administration of the compounds can lead to increased antioxidant levels and useful in reducing free radicals (see pg. 42).  Importantly, Goldstein teach the use of L or D isomers or racemic mixtures of diNACA compounds including formula XVII: 
	
    PNG
    media_image1.png
    159
    269
    media_image1.png
    Greyscale

and formula XVIII:
	
    PNG
    media_image2.png
    165
    279
    media_image2.png
    Greyscale

wherein said compounds are prepared using L-cystine along with liquid ammonia and wherein such compounds render obvious the instant compound (2R,2R’) diNACA of the instant invention (see pg. 53 and pg. 56).  Additionally, Goldstein et al. teach that formula XVII and XVIII are prepared by mixing L- or D-cystine diamide dihydrochloride with liquid ammonia which would lead to an R,R configuration as the instant invention (see Goldstein, pg. 56, lines 19-27).     
                                                                 	
	Goldstein et al. do not specifically teach the use of diNACA in treating retinitis pigmentosa.
	Campochiaro et al. teach that Retinitis pigmentosa (RP) is a group of diseases in which a mutation in one of the large variety of genes causes death of rod photoreceptors (see abstract).  After the rods die, cone photoreceptors gradually die resulting in constriction of visual fields and eventual blindness in many patients (see abstract). Importantly, Campochiaro et al. teach that in patients with said disease a reduction in reduced to oxidized glutathione ration and an increase in aqueous protein carbonyl content (see abstract and figure 1).  Thus, Campochiaro et al. teach that RP patients have ocular oxidative stress and damage in the absence of manifestations of systemic oxidative stress indicating that demonstrations of oxidative damage-induced cone cell death in animal models of RP may translate to human RP (see abstract).  Campochiaro et al. thus suggest that potent antioxidants will promote cone survival and function in patients with RP (see abstract). 

	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to administer diNACA and racemic mixtures thereof since Goldstein et al. teach that diNACA is useful in modulating oxidative stress and in light of Campochiaro et al. who teach that Retinitis pigmentosa (RP) involves oxidative stress that can be ameliorated by administration of antioxidants.  Thus, given the teachings of Goldstein and Campochiaro et al., one of ordinary skill would have been motivated to administer diNACA to treat oxidative stress with the reasonable expectation of providing diNACA to treat RP and useful in reducing oxidative stress.  

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/16/2022